Case 1:21-cv-05125-PAE Document 52 Filed 08/31/21 Page 1 of 13

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ALEX GARNETT, Individually and on Behalf of All

Others Similarly Situated,

21 Civ. 5125 (PAE)
Plaintiff,

-y- ORDER

RLX TECHNOLOGY INC., YING (KATE) WANG,
LONG (DAVID) JIANG, YILONG WEN, YUEDUO
(RACHEL) ZHANG, COLLEEN A. DEVRIES,
COGENCY GLOBAL INC., CITIGROUP GLOBAL
MARKETS INC., and CHINA RENAISSANCE
SECURITIES (HONG KONG) LIMITED,

Defendants.

 

 

PAUL A. ENGELMAYER, District Judge:

This decision appoints lead plaintiffs and counsel in a putative securities class action. On
June 9, 2021, plaintiff Alex Garnett filed this action under the federal securities laws on behalf of
purchasers of RLX Technology Inc. (“RLX”) securities in connection to the company’s initial
public stock offering (“IPO”). Garnett claimed, inter alia, that RLX and its co-defendants! had
made untrue statements of material fact and/or omitted material facts necessary to make their
statements not misleading. These statements and omissions tended to conceal the facts—as
alleged, known to RLX—of forthcoming regulations in China that would constrain RLX’s plan

to sell vaping products and thereby tend to harm the company’s financial prospects. Garnett

 

' Defendants are RLX; Ying (Kate) Wang, RLX’s chief executive officer and board chair; Long
(David) Jiang and Yilong Wen, who were each RLX founders and directors; Yueduo (Rachel)
Zhang, RLX’s head of finance; Cogency Global Inc., RLX’s authorized U.S. representative for
purposes of the IPO; Colleen A. DeVries, Cogency’s senior vice president; and Citigroup Global
Markets Inc. (“Citigroup”) and China Renaissance Securities (Hong Kong) Limited (“China
Renaissance”), underwriters of RLX’s IPO.

 
Case 1:21-cv-05125-PAE Document 52 Filed 08/31/21 Page 2 of 13

alleged that, as a result of RLX’s actionable statements and omissions, he and the putative class
bought RLX securities at a premium, unaware of the looming regulatory threat to RLX’s
prospects. Garnett further alleges that, when the adverse regulation later became public, RLX’s
share value dropped substantially, damaging him and members of the putative class.

After Gamett filed suit, eight movants—-ultimately not including Garnett—sought
appointment as lead plaintiff. Consensus among these movants as the proper lead plaintiff(s),
however, has since been reached. Pending now is a joint motion from Chien-Lung Tseng, Billy
Sung, and Jerry Yue (collectively, “Prospective Lead Plaintiffs”) seeking appointment as co-lead
plaintiffs and appointment of their respective attorneys as co-lead counsel. Of the eight movants
who initially sought appointment as lead plaintiffs,? only Tseng, Sung, and Yue still seek such
appointment. They represent that together they had the largest financial interest of the movants
and contend that they are adequate and typical to represent the putative class, as Federal Rule of
Civil Procedure 23 requires. Dkt. 51 (“Joint Stipulation”) at 3. The other movants have since
filed notices of withdrawal or of non-opposition to Prospective Lead Plaintiffs’ motion.”

For the reasons that follow, the Court grants the unopposed motion, and appoints (1)
Tseng, Sung, and Yue as lead plaintiffs; and (2) Wolf Haldenstein Adler Freeman & Herz LLP

and Scott+Scott Attorneys at Law LLP as co-lead counsel.

 

2 The eight consist of seven individuals (two who moved jointly) and one company. The seven
individuals are: (1) Chien-Lung Tseng, Dkt. 22; (2) Jun Yan, Dkt. 25; (3) Claudio Sorbara, Dkt.
28; (4) Zhang Haotian, Dkt. 29; (5) Billy Sung and (6) Jerry Yue (moving jointly), Dkt. 35; and
(7) Ling Jiang, Dkt. 39. The company is Trip Consultants Limited, Dkt. 34.

3 See Notice of Non-Opposition of Claudio Sorbara, Dkt. 46; Notice of Non-Opposition of Zhang
Haotian, Dkt. 47; Notice of Non-Opposition of Trip Consultants Limited, Dkt. 48; Notice of
Non-Opposition of Ling Jiang, Dkt. 49; Notice of Non-Opposition by Jun Yan, Dkt. 50.

 
Case 1:21-cv-05125-PAE Document 52 Filed 08/31/21 Page 3 of 13

I. Background

A. The FAC’s Allegations‘

RLX manufactures and sells vaping products in China. Dkt. 21 (‘First Amended
Complaint” or “FAC”), 7 14. In January 2021, RLX undertook an IPO in New York. /d. {f/ 1, 3.
Its American Depository Shares (“ADS”) are listed on the New York Stock Exchange under the
ticker symbol “RLX.” Jd. 3.

On January 19, 2021, RLX filed its final registration statement, and on January 22, 2021,
a final prospectus (together with the registration statement, the “Offering Documents”) in
connection with the impending IPO. Jd. | 25. RLX issued and sold approximately 116,500,000
ADS through the IPO, yielding gross proceeds of approximately $1.4 billion. Jd.

Challenged here are two related sets of false and/or misleading statements by RLX—first,
regarding its product’s prospects for being regulated under China’s tobacco licensing regime,
and second, regarding RLX’s financial prospects, given such future regulation.

First, RLX represented that its products would not fall under China’s tobacco monopoly
system. It represented that “there are currently no laws and regulations which specifically
govern the distribution of e-cigarettes in the PRC.” Jd. § 27 (emphasis omitted). RLX also
stated that its products “are not currently defined as ‘tobacco products’ in the Tobacco Monopoly

Law and its Implementation Regulation.” Jd. (emphasis omitted). RLX acknowledged that laws

 

4 The following facts are drawn from Garnett’s First Amended Complaint (“FAC”), Dkt. 21, and
the parties’ submissions on the lead plaintiff motions. The Court accepts these facts as true
solely for the purpose of resolving these motions.

> On June 29, 1991, the Standing Committee of the National People’s Congress of China adopted
the Tobacco Monopoly Law of the PRC. FAC 4] 27. It created a state-run tobacco licensing
system for so-called “tobacco monopoly commodities,” including, inter alia, cigarettes, cigars,
cut tobacco, and cigarette paper. Id,

 
Case 1:21-cv-05125-PAE Document 52 Filed 08/31/21 Page 4 of 13

and regulations on the vaping industry might affect its financial prospects, but it stated that
“there are currently no clear and specific national laws, regulations, rules or standards for the
sale of e-cigarettes, including e-vapor products,” except for regulations prohibiting sales to the
underage and online advertisement and sales. /d. 28 (emphasis omitted). These statements, the
complaint alleges, were false and/or misleading because RLX failed to disclose that “regulators
in China were already working on a national standard for e-cigarettes” that would regulate them
under the same rules or in a similar way to ordinary cigarettes. Id. 4 30 (emphasis omitted).

Second, RLX stated that it had been, and expected to continue, profiting from China’s
rapidly growing vaping market. Jd. 29. Plaintiffs state that RLX contrasted this claim “with
select financial results as a means of conveying to prospective investors that its then-existing
financial condition and prospects were equally bright.” /d. (emphasis omitted). This too was
misleading, plaintiffs claim, because RLX did not disclose the effect that the coming regulation
of the vaping industry would have on its financial prospects.

On March 22, 2021, China’s Ministry of Industry and Information Technology posted
draft regulations that confirmed that e-cigarettes would be regulated like previous iterations of
tobacco products. Id 935. That day, RLX’s ADS closed at $10.15 per ADS, down nearly 48%
from its previous close of $19.46 per ADS on March 19, 2021, the previous trading day. Jd.

{ 36.

On April 23, 2021, RLX filed its Annual Report (the “2020 Annual Report”). Jd. §[ 37.
According to plaintiffs, the 2020 Annual Report “continued and reinforced” RLX’s earlier
misrepresentations in its Offering Statements with respect to RLX’s regulation and anticipated

financial performance. See id. § 38.
Case 1:21-cv-05125-PAE Document 52 Filed 08/31/21 Page 5 of 13

On June 2, 2021, RLX published its first quarter 2021 financial results and disclosed that
it had increased its net revenues 48% quarter over quarter, and that its second quarter gross
margin would remain constant. fd. J 41. On June 4, 2021, RLX’s shares declined again, to
$9.90 per ADS, down from its previous close of $10.87. Jd.

B. Relevant Procedural History

1. Garnett’s Complaint and FAC

On Sune 9, 2021, Garnett filed the Complaint in this case, Dkt. 1, and published a notice
of this action on BusinessWire, see Dkt. 40, Ex. 1; Joint Stipulation at 1, a “widely circulated
national business-oriented ... wire service,” 15 U.S.C. § 78u-4(a)(3)(A)Q); see also, e.g, Inre
Facebook, Inc., IPO Sec. & Derivative Litig., 288 F.R.D. 26, 32 (S.D.N.Y. 2012) (noting that
BusinessWire is “a widely-circulated, national, business-orientated news reporting wire
service”). On August 4, 2021, Garnett filed the FAC. Dkt. 21. As noted, it alleges that RLX
and the remaining defendants made false and misleading statements and failed to disclose
material, adverse facts about RLX’s business, operations, and prospects, id. [| 48-84, which
violated §§ 11, 12(a)(2), and 15 of the Securities Act of 1933, codified at 15 U.S.C. §§ 77k,
77\(a)(2), and 770, FAC § 2. It brings claims on behalf of a putative class consisting of all
persons who purchased or otherwise acquired RLX ADS either pursuant or traceable to RLX’s
Offering Documents or otherwise between January 22, 2021 and June 2, 2021, and who were

damaged thereby, /d. ¥ 1.
Case 1:21-cv-05125-PAE Document 52 Filed 08/31/21 Page 6 of 13

2. Motions for Appointment of a Lead Plaintiff

On August 9, 2021, the deadline to move for appointment as lead plaintiff, eight persons
or entities moved to be appointed.® These were Chien-Lung Tseng, Dkts. 22-24; Jun Yan, Dkts.
25-27; Claudio Sorbara, Dkts. 28, 32, 36; Zhang Haotian, Dkts. 29-31, 33; Trip Consultants
Limited, Dkts. 34, 38; Billy Sung and Jerry Yue jointly, Dkts. 35, 37, 40, 42; and Ling Jiang,
Dkts. 41, 43-44.

On August 10, 2021, the Court issued an order directing that responses to the motions for
appointment lead plaintiff were due on August 23, 2021. Dkt. 45. On August 13, 2021, Claudio
Sorbara filed a notice of non-opposition to the competing motions for such appointment, Dkt. 46,
and was followed by similar notices, on August 20, 2021, from Zhang Haotian, Dkt. 47; on
August 23, 2021, from Trip Consultants, Ling Jiang, and Jun Yan, Dkts. 48, 49, 50. The same
day, Sung, Tseng, and Yue filed their proposed stipulation and order. Dkt. 51.

IL. Selecting the Lead Plaintiff: The PSLRA Requirements

Motions for appointment of lead plaintiff and approval of iead counsel in putative class
actions brought under the securities laws are governed by the Private Securities Litigation
Reform Act (“PSLRA”). See Inre Millennial Media, Inc. Sec. Litig., 87 F. Supp. 3d 563, 568—
69 (S.D.N.Y. 2015); Bo Young Cha v. Kinross Gold Corp., No. 12 Civ. 1203 (PAE), 2012 WL

2025850, at *2 (S.D.N.Y. May 31, 2012). The PSLRA directs the Court to appoint as lead

 

* August 9, 2021 was the deadline because notice of the action was published on June 9, 2021.
See 15 U.S.C. § 78u-4(a)3VA)@DUD (“[N]ot later than 60 days after the date on which the notice
is published, any member of the purported class may move the court to serve as lead plaintiff of
the purported class.”); Joint Stipulation at 1 (“[O]n June 9, 2021, counsel . . . published a notice
... Which alerted investors to the pendency of the Action and the deadline of August 9, 2021, to
file a motion seeking Lead Plaintiff status.”).
Case 1:21-cv-05125-PAE Document 52 Filed 08/31/21 Page 7 of 13

plaintiff the party or parties “most capable of adequately representing the interests of class
members.” 15 U.S.C. § 78u-4(a)(3)(B)().

Under the PSLRA, there is a rebuttable presumption that the most adequate plaintiff is
the person or group of persons that: (1) has either “filed the complaint or made a motion in
response to a notice,” id. § 78u-4(a)(3)(B)(Gii)()(aa); (2) in the determination of the Court, has
the “largest financial interest in the relief sought by the class,” id. § 78u-4(a)(3)(B) (ii) 1) (bb);
and (3) satisfies all the requirements of Federal Rule of Civil Procedure 23, which governs class
actions, see id. § 78u-4(a)(3)(B)(aii) (cc).

As noted, Tseng, Sung, and Yue are the only movants who continue to seek appointment
as lead plaintiff. Accordingly, the Court will consider only Tseng, Sung, and Yue’s motions for
appointment and for appointment of their chosen counsel as lead co-counsel.

A. Notice

The Prospective Lead Plaintiffs satisfy the first requirement, as they timely moved for
lead plaintiff status. See 15 U.S.C. § 78 -u4(@)B\B)GDD; City of Monroe Emps. Ret. Sys. v.
Hartford Fin. Servs. Grp., Inc., 269 F.R.D. 291, 293 (S.D.N.Y. 2010).’

B. Financial Interest

In determining who has the largest financial stake in the litigation, courts in this Circuit
have traditionally applied a four-factor test, first set forth in Lax v. First Merchants Acceptance
Corp., No. 97 Civ. 2715 (DHC), 1997 WL 461036, at *5 (N.D. HL Aug. 11, 1997). These Lax

factors include:

 

7 Because notice of the action was published on June 9, 2021, see Joint Stipulation at 1, the
deadline to file a motion for appointment as lead plaintiff was August 9, 2021. 15 U.S.C. § 78u-
4(ay(3)(A)G)(I1). That day, the Prospective Lead Plaintiffs timely filed their motions to serve as
lead plaintiff.

 
Case 1:21-cv-05125-PAE Document 52 Filed 08/31/21 Page 8 of 13

(1) the total number of shares purchased during the class period;

(2) the net shares purchased during the class period (in other words, the difference

between the number of shares purchased and the number of shares sold during the

class period);

(3) the net funds expended during the class period (in other words, the difference

between the amount spent to purchase shares and the amount received for the sale

of shares during the class period); and

(4) the approximate losses suffered.

City of Monroe, 269 F.R.D. at 293.

Of these factors, courts have consistently held that the fourth, the magnitude of the loss
suffered, is most significant. See, e.g., Kaplan v. Gelfond, 240 ¥.R.D. 88, 93 (S.D.N.Y. 2007)
(“Although courts have differed on how much weight to assign to each of the Lax factors, we, as
have other courts, shall place the most emphasis on the last of the four factors: the approximate
loss suffered by the movant.”), reconsidered on other grounds, In re IMAX Sec, Litig., No. 06
Civ. 6128 (NRB), 2009 WL 1905033 (S.D.N.Y. June 29, 2009); Bo Young Cha, 2012 WL
2025850, at *2; Reimer v. Ambac Fin. Group Inc., No. 08 Civ. 411 (NRB), 2008 WL 2073931,
at *3 (S.D.N.Y. May 9, 2008); Bhojwani v. Pistiolis, No. 06 Civ, 13761 (CM) (KNEF), 2007 WL
2197836, at *6—7 (S.D.N.Y. July 31, 2007); Strougo v. Brantley Capital Corp., 243 F.R.D. 100,
104-05 (S.D.N.Y. 2007); see also Foley v. Transocean Ltd., 272 F.R.D. 126, 128 (S.D.N.Y.
2011) (“{fn determining the largest financial interest, most courts simply determine which
potential lead plaintiff has suffered the greatest total losses[.]” (quotation marks omitted)).

Here, the Prospective Lead Plaintiffs represent that they collectively suffered
$4,294,081.60 in losses, comprised of $1,986,596 by Sung and Yue, Dkt. 37 at 6, and
$2,307,485.60 by Tseng, Dkt. 24 at 6, No other individual or entity has represented that it has a

greater financial interest in the relief sought by the class; indeed, other movants withdrew their
Case 1:21-cv-05125-PAE Document 52 Filed 08/31/21 Page 9 of 13

motions for appointment as lead plaintiff, or filed motions of non-opposition to the Prospective
Lead Plaintiffs motions, because they experienced smaller losses.*

That the Prospective Lead Plaintiffs are a coalition of three individuals does not impair
their bid. The PSLRA expressly permits “a group of persons” to be appointed lead plaintiff. 15
U.S.C, § 78u-4(a)(3)(B)Gii)(D. And courts in this District have recognized that a small group
may appropriately be appointed lead plaintiff. See, e.g., Janbary v. Canadian Solar, Inc., 272
F.R.D. 112, 119 (S.D.N.Y. 2010) (appointing as lead plaintiff a group of “sophisticated
individuals who have demonstrated their intent to participate directly in this litigation and their
willingness and ability to serve as class representatives”); Varghese v. China Shenghuo Pharm.
Holdings, Inc., 589 F. Supp. 2d 388, 391-92 (S.D.N.Y. 2008) (“[I]n this District .. . unrelated
investors [may] join together as a group seeking lead-plaintiff status on a case-by-case basis, if
such a grouping would best serve the class.”); but see Goldberger v. PXRE Gr., Lid., 06 Civ.
3410 (KME), 2007 WL 980417, at *3--5 (S.D.N.Y. Mar. 30, 2007) (declining to appoint a group
of seven individual investors as lead plaintiff notwithstanding that, in the aggregate, the group
had the largest financial interest in action).

To ascertain whether a lead plaintiff group is appropriate, courts generally consider three
factors: “(1) the size of the group; (2) the relationship between the parties; and (3) any evidence
that the group was formed in bad faith.” Peters v. Jinkosolar Holding Co., No. 11 Civ. 7133
(JPO), 2012 WL 946875, at *7 (S.D.N.Y. Mar. 19, 2012); see also Varghese, 589 F. Supp. 2d at

392 (describing factors as “(1) the existence of a pre-litigation relationship between group

members; (2) involvement of the group members in the litigation thus far; (3) plans for

 

8 See, e.g., Dkt. 26 at 7 (“Movant suffered an approximate loss of $18,700.55.”); Dkt. 31 at 5
(Haotian “incurred losses of approximately $549,049[.]”); Dkt. 32 at 3, 5 (describing losses of
$80,399.79); Dkts, 41 at 5, 43 Ex. C (citing a loss of approximately $93,058.58).
Case 1:21-cv-05125-PAE Document 52 Filed 08/31/21 Page 10 of 13

cooperation; (4) the sophistication of its members; and (5) whether the members chose outside
counsel, and not vice versa”).

By those standards, the Prospective Lead Plaintiffs group is qualified for appointment.
First, the group is “relatively small and therefore presumptively cohesive.” Janbay, 272 F.R.D.
at 119. It consists of just three individual investors. Cf Peters, 2012 WL 946875 at *7
(“{C]ourts appear to generally agree that a group comprising five or fewer members is
appropriate[.]’”). Second, although Tseng originally filed separately from Sung and Yue to be
lead plaintiffs,’ the three have since coalesced and demonstrated their ability to work
cooperatively. See Joint Stipulation at 3. They have communicated with each other through
counsel and spoken by telephone. /d And they reasonably agreed that a prolonged contest over
appointment “is not in the best interests of the Class.” Jd Each professes to be “committed to
supervising the conduct of this litigation by their counsel and to ensuring that counsel coordinate
appropriately and avoid duplication of effort in the conduct of the litigation.” Jd at 4. This
sufficiently “demonstrate[s] their intent to participate directly in this litigation and their
willingness and ability to serve as class representatives.” Janbay, 272 F.R.D. at 119. Third and
finally, there is no indication that the group was formed in bad faith. See Peters, 2012 WL
946875, at *9 (contrasting “a group that is able to obtain lead plaintiff status only by aggregating
the much smaller losses of a number of class members,” which “potentially runs afoul” of the
PSLRA, with one that “comprises the class members with, far and away, the largest financial
interest of any individual or group (that has otherwise come forward),” where the PSLRA’s

policy is “not disserved by allowing those individuals to join together’). There is, for example,

 

° Sung and Yue filed a joint declaration at the time of their motion that described the cooperative
steps they had taken together. See Dkt. 40, Ex. E.

10
Case 1:21-cv-05125-PAE Document 52 Filed 08/31/21 Page 11 of 13

no suggestion that the group was formed to box cut an outside candidate for lead plaintiff; on the
contrary, had the group not been formed, the $2,307,485.60 loss claimed by its member, Tseng,
would have been highest among all movants.

In sum, all considerations favor the Prospective Lead Plaintiffs, the group of individuals
with, by far, the largest losses.

Cc. Rule 23 Requirements

The PSLRA’s final requirement is that the proposed lead plaintiffs satisfy Rule 23’s
requirements for class certification: numerosity, commonality, typicality, and adequacy. At this
early stage of litigation, however, “only the last two factors—typicality and adequacy—are
pertinent.” Bo Young Cha, 2012 WL 2025850, at *6 (quoting Constance Sczesny Trust v. KPMG
LLP, 223 F.R.D, 319, 324 (S.D.NLY. 2004)).

Lead plaintiffs’ claims are typical where “each class member’s claim arises from the
same course of events, and each class member makes similar legal arguments to prove the
defendant’s liability.” Sgalambo v. McKenzie, 268 F.R.D. 170, 173-74 (S.D.N.Y. 2010)
(citations omitted). A lead plaintiff is adequate where it “does not have interests that are
antagonistic to the class that he seeks to represent and has retained counsel that is capable and
qualified to vigorously represent the interests of the class that he seeks to represent.” Glauser v.
EVCI Center Colleges Holding Corp., 236 F.R.D. 184, 189 (S.D.N.Y. 2006) (citing Dietrich v.
Bauer, 192 F.R.D. 119, 126 (S.D.N.Y. 2000)). “The claims of [the Prospective Lead Plaintiffs]
are typical of the class because their claims and injuries arise from the same conduct from which
the other class members’ claims and injuries arise.” Jn re Oxford Health Plans, Inc. Sec. Litig.,

182 F.R.D. 42, 49-50 (S.D.N.Y. 1998) (citations omitted).

11
Case 1:21-cv-05125-PAE Document 52 Filed 08/31/21 Page 12 of 13

No party or movant has contested the Prospective Lead Plaintiffs’ typicality. And no
party or movant has claimed that they “will not fairly and adequately protect the interests of the
class” or is subject to “unique defenses” that render the Prospective Lead Plaintiffs incapable of
adequately representing the class. 15 U.S.C. § 78u-(4)\(a\3\(B)GiDdD.

Because the group consisting of Tseng, Sung, and Yue satisfies all PSLRA requirements
as of this early stage, the Court appoints them co-lead plaintiffs.

IN. Appointing Lead Counsel

The most adequate plaintiff may retain counsel to represent the class, subject to the
Court’s approval. fd. § 78u--(4)(a)(3)(B)(v). The Prospective Lead Plaintiffs have selected the
law firms of Wolf Haldenstein Adler Freeman & Herz LLP and Scott+Scott Attorneys at Law
LLP as co-lead counsel. Having reviewed the firms’ submissions as to their pertinent
background and experience, including their experience litigating securities class actions, the
Court finds the two firms qualified to serve as co-lead counsel. Accordingly, the Court appoints
them as co-lead counsel.

As similarly situated courts have noted, this joint appointment “is done with the
understanding that there shall be no duplication of attorney[s’] services,” and that counsel “will
work together to maximize recovery for the proposed class.”!° In re Millennial Media, 87 F.
Supp. 3d at 572 (citing In re Oxford Health Plans, 182 F.R.D. at 50; Gordon vy. Sonar Cap.

Memi. LLC, No. 11 Civ. 9665 (JSR), 2012 WL 1193844, at *2 (S.D.N.Y. Apr. 9, 2012)).

 

'° Tseng, Sung, and Yue have also stipulated that they are “committed to supervising the conduct
of this litigation by their counsel and to ensuring that counsel coordinate appropriately and avoid
duplication of effort in the conduct of the litigation.” Joint Stipulation at 4.

12

 
Case 1:21-cv-05125-PAE Document 52 Filed 08/31/21 Page 13 of 13

CONCLUSION

For the reasons set out above, the Court grants Tseng, Sung, and Yue’s motions for
appointment as lead plaintiff, and appoints Wolf Haldenstein Adler Freeman & Herz LLP and
Scott+Scott Attorneys at Law LLP as co-lead counsel.

The Clerk of the Court is respectfully directed to terminate the motions pending at docket
entries 22, 25, 28, 29, 34, 35, and 39,

The Court directs the parties to meet and confer and, by September 8, 2021, to file a
joint letter setting out an efficient proposed schedule for next steps in this case, including
proposed dates for the filing of (1) a consolidated amended complaint and (2) defendants’
response. If defendants anticipate that their response will take the form of a motion to dismiss,

the parties shall include proposed dates for the opposition and reply briefs as well.

Pal A. Engebre/

PAUL A. ENGELMAYER ¢/
United States District Judge

SO ORDERED,

Dated: August 31, 2021
New York, New York

13
